SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

636
KA 12-01348
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLARD BAILEY, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LEONARD & CURLEY, PLLC, ROME (MARK C. CURLEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered July 9, 2012. The judgment convicted
defendant, upon a jury verdict, of criminal sexual act in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Bailey ([appeal No. 2] ___ AD3d
___ [June 12, 2015]).




Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court